Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 25, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148811                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  MILDRED FERN CONLEY,                                                                                Richard H. Bernstein,
           Plaintiff-Appellant,                                                                                       Justices



  v                                                                 SC: 148811
                                                                    COA: 310971
                                                                    Wayne CC: 11-001429-NI
  CHARTER TOWNSHIP OF BROWNSTOWN,
           Defendant-Appellee,
  and
  EDWARD JOSEPH MOISE,
           Defendant.

      _________________________________________/

         By order of July 29, 2014, the application for leave to appeal the January 16, 2014
  judgment of the Court of Appeals was held in abeyance pending the decisions in Hunter v
  Sisco (Docket No. 147335) and Hannay v Dep’t of Transportation (Docket No. 146763).
  On order of the Court, the cases having been decided on December 19, 2014, ___Mich
  ___ (2014), the application is again considered. In light of these decisions, pursuant to
  MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the
  Court of Appeals, and we REMAND this case to the Wayne Circuit Court for further
  proceedings not inconsistent with this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 25, 2015
           p0318
                                                                               Clerk